
	

116 S2124 IS: Skin in the Game Act
U.S. Senate
2019-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2124
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2019
			Mr. Hawley introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to provide for institutional shared responsibility for
			 student loan default.
	
	
		1.Short title
 This Act may be cited as the Skin in the Game Act.
 2.Institutions of higher education repaying a portion of student loan debtsSection 454 of the Higher Education Act of 1965 (20 U.S.C. 1087d) is amended by adding at the end the following:
			
				(d)Institutions of higher education repaying a portion of student loan debts
 (1)In generalEach institution of higher education participating in the direct student loan program under this part for a fiscal year shall be liable for 50 percent of any student loan balance that is in default for a loan made under this part that was used towards the cost of attendance at the institution.
 (2)No offsetAn institution of higher education shall not increase the costs of tuition at the institution, charge any additional fee to students, or otherwise increase the cost of attendance at the institution in order to offset the liability of the institution under paragraph (1)..
		
